Citation Nr: 1424212	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic injury to left testicle.

2.  Entitlement to service connection for squamous cell carcinoma of the left neck, surgically removed, claimed as due to herbicide exposure.

3.  Entitlement to service connection for pain and cervical muscle spasms, claimed as secondary to radiation therapy for squamous cell carcinoma.

4.  Entitlement to service connection for dry eye syndrome, claimed as secondary to radiation therapy for squamous cell carcinoma.

5.  Entitlement to service connection for dry mouth syndrome, claimed as secondary to radiation therapy for squamous cell carcinoma.

6.  Entitlement to service connection for hypothyroidism, claimed as secondary to radiation therapy for squamous cell carcinoma.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected degenerative cervical spine disease and status post two cervical laminectomies.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1970 and January 1971 to September 1977, with subsequent reserve service.  The Veteran was awarded the Bronze Star Medal with Oak Leaf Cluster and "V" device and the Combat Medical Badge, among other decorations, for this service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2011, December 2011 and February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his July 2013 Substantive Appeal, the Veteran requested a Board hearing.  In April 2014, the Veteran submitted notice that he no longer wanted a hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal. See 38 C.F.R. § 20.704(d).

The July 2011 VA examination report notes that the Veteran cannot work as a result of his cervical muscle spasms.  As discussed below, the Board is granting the claim for service connection for cervical muscle spasms.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).\


FINDINGS OF FACT

1.  The Veteran incurred a traumatic injury to the left testicle in service.

2.  The Veteran had active service in the Republic of Vietnam, so is presumed to have been exposed to herbicides in service. 

3.  The Veteran has currently diagnosed residuals of squamous cell cancer of the head and neck.

4.  Head and neck squamous cell cancer is not a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e). 

5.  Currently diagnosed head and neck squamous cell cancer is related to in-service herbicide exposure. 

6.  Currently diagnosed pain and cervical muscle spasms is secondary to service connected head and neck squamous cell cancer.  

7.  Currently diagnosed dry eye syndrome is secondary to service connected head and neck squamous cell cancer.  

8.  Currently diagnosed dry mouth syndrome is secondary to service connected head and neck squamous cell cancer.  

9.  Currently diagnosed hypothyroidism is secondary to service connected head and neck squamous cell cancer.

10.  For the entire initial rating period on appeal, the cervical spine disability was manifested by stiffness and limitation of motion, but not forward flexion of the cervical spine less than 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for traumatic injury to the left testicle have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for head and neck squamous cell cancer have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  Resolving any reasonable doubt in the Veteran's favor, currently diagnosed pain and cervical muscle spasms is secondary to service connected head and neck squamous cell cancer.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Resolving any reasonable doubt in the Veteran's favor, currently diagnosed dry eye syndrome is secondary to service connected head and neck squamous cell cancer.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Resolving any reasonable doubt in the Veteran's favor, currently diagnosed dry mouth syndrome is secondary to service connected head and neck squamous cell cancer.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  Resolving any reasonable doubt in the Veteran's favor, currently diagnosed hypothyroidism is secondary to service connected head and neck squamous cell cancer.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The criteria for an initial rating in excess of 10 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  With regard to the service connection claims, this decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

As the cervical spine claim involves an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The Veteran was afforded a VA medical examination in July 2011.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis for Traumatic Injury to Left Testicle

The Veteran contends that he experienced a traumatic injury to his left testicle in service, which resulted in surgical removal of the testicle.  In the April 2012 notice of disagreement, the Veteran explained that his testicle was injured from a kick to his groin during karate training in Washington, D.C., in September or October of 1966.  He further states that he underwent operative removal of his necrotic testicle the day after the trauma.

The record shows that the RO requested the Veteran's service treatment records from the VA Records Management Center (RMC), but the RMC indicated that the records could not be located.  In these circumstances, when a Veteran's service treatment are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Although the complete original service treatment records are not available, a photocopy of the August 1977 report of medical examination shows that the Veteran's left testicle was absent.  

At a January 2012 VA examination, the examiner reported that the Veteran's left testicle was removed in October 1966 following a traumatic injury, during his active duty service.  The VA examiner explained that the testicle was removed out of concern of cancer, however, no cancer was found.  The VA examiner concluded that it is at least as likely as not that the removal of the left testicle was incurred in service.  The rationale provided was that the Veteran's medical records at service separation noted the absence of the left testicle, and that the Veteran's reports of the trauma have been consistent.  The VA examiner further determined that currently diagnosed erectile dysfunction and hypogonadism are at least as likely as not secondary to the left testicle removal.

The Board finds the January 2012 VA examiner's opinion to be highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contain sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Board finds that the Veteran's statements as to the history of his left testicle trauma are competent and credible, and constitute probative lay evidence.  See Jandreau, 492 F.3d 1372.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for traumatic injury to the left testicle is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Head and Neck Squamous Cell Cancer

The Veteran contends that head and neck squamous cell cancer is related to herbicide exposure during his active duty service in Vietnam.  

His DD Form 214 shows that the Veteran served in the Republic of Vietnam, and that he received the Republic of Vietnam Gallantry Cross with Palm, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal in relation to service in the United States Army.  Because the Veteran's service involved actual duty in the Republic of Vietnam, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; see also Haas, 20 Vet. App. at 257. 

The Board finds that, because head and neck squamous cell cancer is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  However, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the evidence is at least in equipoise on the question of whether head and neck squamous cell cancer is related to in-service herbicide exposure.  As noted, the Veteran's service treatment records were not available for review. 

A July 2011 VA examination report notes that the Veteran was diagnosed with poorly differentiated squamous cell carcinoma in August 2008.  A tumor was removed from the left cervical lymph node in August 2008, and he had radiation treatments from December 2008 through February 2009.  Residuals secondary to the malignancy and treatment include permanent hoarseness of voice, frequent coughing up of thick mucus, sever cramps and pain in the left neck, hypothyroidism, dry mouth, and dry eyes.  The diagnosis was squamous cell cancer of the left cervical lymph node, status post radiation and surgical treatment with residual scar, currently in remission.  The VA examiner concluded that the squamous cell cancer is at least as likely as not related to the Veteran's service in Vietnam.  The VA examiner further reasoned that a primary squamous cell cancer in a lymph node without evidence of involvement of any other site is a rare occurrence and could result from exposure to a carcinogen.  

The record also contains private treatment records from Dr. M.Y. and Dr. J.F.R.  Dr. M.Y., who currently treats the Veteran for his neck spasm condition, stated in a November 2011 letter that the Veteran's malignancy was most likely caused by his exposure to Agent Orange during his service in Vietnam.  Dr. J.F.R., a radiation oncologist who treated the Veteran after his initial cancer diagnosis, submitted a November 2009 letter relating the Veteran's cancer to his Agent Orange exposure.  Dr. J.F.R. stated that the Veteran was exposed to Agent Orange as a Vietnam Veteran.  Dr. J.F.R. opined that the Veteran's head and neck squamous cell cancer most likely had its origin in the respiratory tract, and then spread to the lymph nodes of the neck.  Dr. J.F.R. concluded that head and neck squamous cell cancer of the Veteran was related to Agent Orange exposure. 

The Board finds that the opinions of Dr. M.Y. and Dr. J.R.F. are probative, as they were based on an accurate factual background consistent with the Board's own finding of in-service herbicide exposure, and were based on each physician's knowledge of the Veteran's medical history and condition that was obtained during observation and treatment as the treating physicians.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The opinions were well reasoned and were based on the physician's medical expertise, including Dr. J.R.F.'s expertise as a specialist in oncology.  Id.  Additionally, the Board finds that the July 2011 VA examiner's opinion to be highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the opinions discussed above relate currently diagnosed head and neck squamous cell cancer directly to in-service herbicide exposure.  See Combee, 34 F.3d at 1039.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for head and neck squamous cell cancer is warranted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Pain and Cervical Muscle Spasms, Dry Eye Syndrome, Dry Mouth Syndrome, and Hypothyroidism, Claimed as Secondary to Radiation Therapy for Squamous Cell Carcinoma

The Veteran contends that he currently experiences several residual conditions as a result of his radiation therapy for head and neck squamous cell cancer; specifically, pain and cervical muscle spasms, dry eye syndrome, dry mouth syndrome, and hypothyroidism.  

The Veteran was afforded a July 2011 VA examination.  The VA examiner diagnosed dry mouth syndrome and muscle spasms on the left side of the neck.  The VA examiner concluded that these conditions were at least as likely as not secondary to the Veteran's radiation therapy for head and neck squamous cell cancer.  The VA examiner did not provide an opinion or diagnosis with regard to the dry eye syndrome or hypothyroidism.

The record also contains private treatment records from Dr. M.Y. and Dr. S.D.M.  Dr. M.Y. noted in a November 2011 letter that the Veteran had neck surgery and radiation therapy to address his head and neck squamous cell cancer.  The radiation therapy resulted in complications of significant xerostomia (dry mouth), thyroid dysfunction, dry eye syndrome, and esophageal difficulties.  Dr. M.Y. opined that the currently diagnosed dry mouth syndrome, dry eye syndrome, and hypothyroidism are secondary to the radiation therapy.  Dr. S.D.M., the surgical oncologist who operated on the Veteran's malignancy, provided a December 2011 letter.  Dr. S.D.M. opined that the Veteran's currently diagnosed dry eye syndrome, dry mouth syndrome, and hypothyroidism are all due to radiation therapy.  

The Board finds that the medical opinions discussed above are highly probative evidence.  See Guerrieri, 4 Vet. App. 467, 470; Nieves-Rodriguez, 22 Vet. App. 295.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for pain and cervical muscle spasms, dry eye syndrome, dry mouth syndrome, and hypothyroidism, secondary to radiation therapy for head and neck squamous cell cancer is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Initial Rating for a Cervical Spine Disability

The Veteran seeks an initial rating in excess of 10 percent for his cervical spine disability.  He asserts this disorder causes stiffness and decreased motion.  

The RO granted service connection for the cervical spine in an August 2011 rating decision.  At that time the RO granted a 10 percent disability rating pursuant to Diagnostic Code 5242 effective July 1, 2010.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran's cervical spine disability was evaluated under Diagnostic Code 5242.

In order to warrant a rating in excess of 10 percent for a cervical spine disability, the evidence must show:

* forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20%),
* forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine (30%), 
* unfavorable ankylosis of the entire cervical spine (40%), or 
* unfavorable ankylosis of the entire spine (100%). 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  Ankylosis is defined as a fixation of the joint. 

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned. Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

As noted, the Veteran has appealed the rating assigned from the initial grant of service connection, effective on July 1, 2010, the date of his claim. 38 C.F.R. § 3.400.  The Veteran has not challenged the effective date and therefore, the relevant question in this matter is the state of the right ankle for the period beginning on July 1, 2010.  See 38 C.F.R. § 3.400.

While limitation of motion has been shown, the evidence does not show a fixation of the cervical spine; therefore, a higher rating based on ankylosis is not warranted. Next, the evidence does not show forward flexion of the cervical spine limited to 30 degrees or less. 

Specifically, a July 2011 VA spine examination reflected rotation to 40 degrees to the right and 60 degrees to the left (normal is to 80 degrees), extension to 10 degrees (normal is to 45 degrees), and flexion to 40 degrees (normal is to 45 degrees).  Side bend was 20 degrees to the right and 30 degrees to the left.  Repetitive motion was possible and the range of motion findings remained the same.  The examiner indicated there was no additional limitation of joint function due to pain, fatigue, weakness, incoordination, or lack of endurance after repetitive motion.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone and atrophy of the limbs, or ankylosis of the cervical spine.  Inspection of the spine revealed the head position of hunched forward with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.

X-ray evidence obtained by VA in September 2011 shows moderately severe multilevel degenerative changes at the C5-C6 and C6-C7 disk spaces, the right C3-C4 and C6-C7 uncoverterbral joints, and at multiple facet joints with grade 1 degenerative anterolisthesis of C4 on C5.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body. See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  Even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have some motion of the cervical spine.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the cervical spine being limited to 30 degrees or less of forward flexion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 5.  In fact the July 2011 VA examination specifically tested the range of motion after repetition and noted that there was no additional limitation of function due to pain, fatigue, weakness, incoordination, or lack of endurance.

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the cervical spine.  In this regard the Board notes the record reflects right hand weakness; however, private medical records in August 2005 suggest this is a result of an intracranial process.  Furthermore, as discussed above, however, the Board has granted cervical muscle spasms as secondary to the squamous cell carcinoma.  The record does not support a separate rating for any other neurological disabilities related to the cervical spine.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports a disability rating of 10 percent, and no higher, for the entire rating period on appeal.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  

As the preponderance of the evidence is against a disability rating in excess of 10 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).




Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's cervical spine disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of stiffness and limitation of motion are contemplated in the criteria for evaluating his cervical spine disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's cervical spine disability is manifested by forward flexion of the cervical spine less than 30 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected cervical spine disability.  See 
38 C.F.R. § 4.71a (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for traumatic injury to left testicle is granted.

Service connection for squamous cell carcinoma of the left neck, surgically removed, claimed as due to herbicide exposure is granted.

Service connection for pain and cervical muscle spasms, claimed as secondary to radiation therapy for squamous cell carcinoma is granted.

Service connection for dry eye syndrome, claimed as secondary to radiation therapy for squamous cell carcinoma is granted.

Service connection for dry mouth syndrome, claimed as secondary to radiation therapy for squamous cell carcinoma is granted.

Service connection for hypothyroidism, claimed as secondary to radiation therapy for squamous cell carcinoma is granted.

An initial rating in excess of 10 percent for service-connected degenerative cervical spine disease and status post two cervical laminectomies is denied. 




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


